WILKINS, Circuit Judge,
concurring:
In determining whether a legislative enactment violates the Establishment Clause of the First Amendment of the Constitution by creating a denominational preference, the Supreme Court has indicated that the analytic framework supplied by Larson v. Valente, 456 U.S. 228, 102 S.Ct. 1673, 72 L.Ed.2d 33 (1982), should first be employed. Hernandez v. Commissioner of Internal Revenue, 490 U.S. 680, 695, 109 S.Ct. 2136, 2146-47, 104 L.Ed.2d 766 (1989). If that inquiry results in a finding that no facial denominational preference exists, the tests established in Lemon v. Kurtzman, 403 U.S. 602, 91 S.Ct. 2105, 29 L.Ed.2d 745 (1971), should then be applied. Hernandez, 490 U.S. at 695, 109 S.Ct. at 2146-47. However, the Supreme Court has not always followed its own admonition. See Board of Educ. v. Grumet, — U.S. -, -, 114 S.Ct. 2481, 2491-92, 129 L.Ed.2d 546 (1994). Because I conclude that the ordinances at issue, Baltimore, Md., City Code art. 19, §§ 49-50 (1983), do not pass constitutional muster under either analysis, I agree with the conclusions of both Judge Lay and Judge Luttig.
Judge Lay and the district court correctly concluded that an application of Lemon demonstrates that the ordinances are unconstitutional. Although the ordinances have a secular purpose and thus satisfy the first prong of Lemon, in my view they fail the second and third prongs. The ordinances fail the second prong of Lemon because their principal effect is to establish religion by creating a symbolic union between church and state. See Larkin v. Grendel’s Den, Inc., 459 U.S. 116, 125-26, 103 S.Ct. 505, 511-12, 74 L.Ed.2d 297 (1982); Ran-Dav’s County Kosher, Inc. v. New Jersey, 129 N.J. 141, 608 A.2d 1353, 1365 (1992), cert. denied, — U.S. -, 113 S.Ct. 1366, 122 L.Ed.2d 744 (1993). With respect to the third prong of Lemon, § 50 creates an excessive entanglement because it requires an interpretation and determination of religious law (ie., whether the food represented to be kosher was, in fact, kosher) in deciding whether there has been a
*1350violation. See Presbyterian Church v. Mary Elizabeth Blue Hull Memorial Presbyterian Church, 393 U.S. 440, 445-52, 89 S.Ct. 601, 604-08, 21 L.Ed.2d 658 (1969); United States v. Ballard, 322 U.S. 78, 85-88, 64 S.Ct. 882, 885-87, 88 L.Ed. 1148 (1944). And, § 49 creates an excessive administrative entanglement. See Larkin, 459 U.S. at 126, 103 S.Ct. at 511-12.
I also agree with Judge Luttig that the ordinances are unconstitutional because they create a facial denominational preference and are not narrowly tailored to meet the interest of protecting against consumer fraud. See Larson, 456 U.S. at 244-51, 102 S.Ct. at 1683-84.